Citation Nr: 0205693	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  99-23 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased initial rating for recurrent 
mechanical low back strain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1988 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  


REMAND

In a November 2001 letter the veteran expressed his desire to 
have a hearing before the Board.  

In April 2002, while the case was pending additional 
development before the Board, the veteran was sent a letter 
asking him to clarify whether he still wanted to attend a 
hearing before the Board.  Subsequently, the Board received a 
response to the hearing clarification letter in which the 
veteran unequivocally expressed his desire to have hearing 
before a member of the Board at the RO.  

Since Travel Board hearings are scheduled by the RO, the 
Board must return the case to the RO in order to satisfy this 
procedural due process defect.  
In light of the above, the appeal is REMANDED to the RO for 
the following:

The RO should schedule the veteran for a 
hearing before a Member of the Board 
traveling to the RO.  The RO should 
notify the veteran of the date, time and 
place of such a hearing by letter mailed 
to his current address of record.  All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.

After the hearing is conducted the matter should be promptly 
returned to the Board in accordance with applicable 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




